GLG INC. GLG Registered Funds1 JOINT CODE OF ETHICS 1.General Principles As an investment adviser, GLG Inc. (the "Firm") stands in a position of trust and confidence with respect to our clients.Accordingly we have a fiduciary duty to place the interests of client accounts before the interests of the Firm and our Employees.In order to assist the Firm, the Registered Funds and our Employees in meeting their obligations as a fiduciary, the Firm and the Registered Funds have adopted this Joint Code of Ethics (the "Code of Ethics").The Code of Ethics is designed with the goal of ensuring, among other things, that Covered Persons (defined below) conduct their investing activities in accordance with applicable law and in a manner where clients’ interests are placed first and foremost.All Covered Persons are responsible for upholding the Firm’s fundamental principles of openness, integrity, honesty and trust and must conduct their activities with due skill, care, diligence, prudence and fairness. The Code of Ethics incorporates the following general principles which all Covered Persons are expected to uphold: · We must at all times place the interests of our clients first. · All personal investments must be conducted in a manner consistent with the Code of Ethics and avoid any actual or potential conflicts of interest, the appearance of a conflict,the improper use of confidential information or the appearance of any impropriety and any abuse of a Covered Person's position of trust and responsibility. · Covered Persons must not trade on the basis of material non-public information. · Covered Persons must not solicit or accept any inducement that may influence, or appear to influence, or be deemed capable of influencing their business judgment or create a conflict, or the appearance of a conflict, between their personal interests and those of the Firm or the Registered Fund. · Information concerning the identity of securities and financial circumstances of client accounts must be kept confidential. · Covered Persons must not take any inappropriate advantage of their positions at the Firm. We (the Firm and the Registered Funds) believe that these general principles not only help us fulfill our fiduciary obligations, but also protect the Firm's and the Registered Funds' reputation and instill in Covered Persons the Firm's commitment to honesty, integrity and professionalism.Covered Persons should understand that these general principles apply to all conduct, whether or not the conduct also is covered by more specific standards or procedures set forth below.Failure to comply with the Code of Ethics may result in disciplinary action, including termination of employment. 2.Persons Subject to the Code of Ethics The Code applies to all employees of the Firm ("Employees"), any officer of the Registered Funds and any other employee of GLG Partners Inc. and its affiliates ("GLG") who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of a Covered Security2 by the Registered Funds, or whose functions or duties relate to the making of any recommendations with respect to such purchases or sales(collectively, “Covered Persons”).Covered Persons are required to ensure that the following persons comply with the Code of Ethics: (i) the Covered Person's spouse/domestic partner, (ii) members of a Covered Person's Immediate Family3living in the same household as the ”).Covered Person (unless otherwise exempted by the CCO)and (iii) any person to whom the Covered Person provides financial support or who financially supports the Covered Person or over whose investment holdings and/or accounts the Covered Person exercises direct or indirect influence or control or from whose investment holdings and/or accounts the Covered Person derives any direct or indirect economic or financial interest. In addition, consultants, temporary employees (includes interns) or independent contractors hired for a period of 60 days or more whose duties provide them with access to the Firm’s technology, information systems, client holdings and/or trading information, in any form, may be subject to the Code of Ethics as determined by the CCO.Although such consultants, temporary employees or independent contractors may enter into a confidentiality agreement with the Firm, they may nevertheless be subject to the Code of Ethics.The CCO is responsible for making this determination on a case-by-case basis.Human Resources is required to immediately inform the CCO of any consultants, temporary employees or independent contractors who will be hired for a period of 60 days or more and whose duties will provide them with access to the Firm’s technology, information systems, client holdings and/or trading information, in any form. 3.Global Personal Investment Policy GLG has adopted a Global Personal Investment Policy which is attached hereto as Exhibit 1 to ensure that the personal investments of Covered Persons do not conflict with any duty of care owed or service provided to its clients, and do not contravene, or give the appearance of contravening, any legal or regulatory requirement to which GLG or any individual is subject.The Global Personal Investment Policy sets forth specific requirements and restrictions relating to personal securities transactions and investments. 4.Requirements for Discretionary Accounts and Investment Clubs A.
